    Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 1 of 19 PageID #:190




                                  In the United States District Court
                                  For the Northern District of Illinois

  SAMEIDRA CARTER,                                 )
                                                   )
                     Plaintiff,                    )
                                                   )
          v.                                       )   Case No. 1:18-cv-07039
                                                   )
  ILLINOIS GAMING BOARD, MARK                      )
  OSTROWSKI, KAREN WEATHERS,                       )
  RUBEN
  SANTIAGO, FRANK SPIZZIRI,                        )
  AGOSTINO LORENZI, WILLIAM                        )
  DOSTER, ZENAWARD,
  CHRIS MOORE, THOMAS HOBGOOD                      )
  and BETH DUESTERHAUS                             )      Jury trial demanded
             Defendants.                           )



                                  THIRD AMENDED COMPLAINT

Now Comes the Plaintiff, SAMEIDRA CARTER ("Carter"), by and through her undersigned

counsel, THE FARRIS LAW FIRM, and in support of her complaint against the ILLINOIS

GAMING BOARD (the "IGB"), MARK OSTROWSKI ("Ostrowski"), KAREN WEATHERS

("Weathers"), RUBENSANTIAGO("SANTIAGO"), FRANK SPIZZIRI ("Spizziri"), AGOSTINO

LORENZI ("LORENZI"), WILLIAM DOSTER ("Doster"), and ZENA WARD (“WARD”)

CHRIS      MOORE            (“MOORE”)       THOMAS        HOBGOOD         (“HOBGOOD”)     BETH

DUESTERHAUS (“DUESTERHAUS”) (from time to time these individuals are referred to as

the "Individual Defendants"),


states as follows:


                                       I. Jurisdiction and Venue
       1. Carter alleges that the Individual Defendants violated her rights under 42 U.S.C.
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 2 of 19 PageID #:191




  § 1983, by retaliating against her for engaging in speech protected by the First


  Amendment and that Defendants violated her rights under the anti-retaliation provisions of

  Title VII of the Civil Rights Act of 1964 by retaliating against her in violation of the Act.

  This is a federal statute vesting jurisdiction in this Court under 28 U.S.C. §1331.

  2. Carter also alleges that the IGB and the individual defendants violated her rights

  under the anti-retaliation provisions of the State Officials and Employees Ethics Act,

  See 5 ILCS 430/15 (hereafter the “Ethics Act”), an Illinois law. This Court has

   supplemental Jurisdiction pursuant to 28 U.S.C. § 1367(a) to hear this count of this

  lawsuit.

  3. The allegations in this lawsuit relate to actions taken against Carter stemming

  from her employment with the IGB in Tinley Park, Illinois and Des Plaines, Illinois.

  As a result, venue is appropriate in this Court.


                                           II. Parties
  4. Carter is an adult resident of Illinois. She was employed by the IGB as a Senior

  Special Agent from June of 2012 to July of 2017. She was terminated from her

  position with the IGB in July of 2017.

  5. The IGB is an agency of the State of Illinois that was created pursuant to the

  Riverboat Gambling Act, 230 ILCS 10, for the purpose of enforcing certain
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 3 of 19 PageID #:192



  gaming laws in Illinois. According to its website:

          The Board assures the integrity of riverboat gambling and
          video gaming through regulatory oversight of casino and video
          gaming operations; the licensing of suppliers to casinos and
          employees of casinos; and the licensing of video gaming
          manufacturers, distributors, suppliers, terminal operators,
          locations and individuals who service the VGTs.

  6. Ostrowski is the Administrator of the IGB and was serving in that capacity at the

  time of the events relevant to these proceedings. At all times relevant to this

  lawsuit he was acting under color of law. He is named in his individual capacity

  and, for the limited purpose of implementing equitable relief, is named in his

  official capacity.

  7.   Weathers, at the times relevant to these proceedings, was employed by the IGB

  as an EEOC Officer and as a Human Resources Liaison. At all times relevant to this

  lawsuit she was acting under color of law. She is named in her individual

  capacity.

  8. Santiago, at all times relevant to this lawsuit, was employed by the IGB as a

  Supervisor. At all times relevant to this lawsuit he was acting under

  color of law. He is named in his individual capacity.

  9. Spizziri, at all times relevant to this lawsuit, was employed by the IGB as its

  Deputy Administrator of Enforcement. At all times relevant to this lawsuit he was

  acting under color of law. He is named in his individual capacity and, for the limited
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 4 of 19 PageID #:193



  purpose ofimplementing equitable relief is named in his official capacity.

  10. Lorenzi, at all times relevant to this lawsuit, was employed by the IGB as a Gaming

      Operations Office. At all times relevant to this lawsuit he was acting under color of

      law. He is named in his individual capacity and, for the limited purpose of

      implementing equitable relief is named in his official capacity.

  11. Doster, at all times relevant to this lawsuit, was employed by the IGB as a Video

  Master Sergeant and . At all times relevant to this lawsuit he was acting under

  color of law. He is named in his individual capacity and, for the limited purpose of

      implementing equitable relief is named in his official capacity.

  12. Ward, at all times relevant to this lawsuit, was employed by the IGB as a

  Master Sergeant. At all times relevant to this lawsuit she was acting under color of

  law. She is named in his individual capacity and, for the purposes of implementing

      equitable relief is named in her official capacity.

  13. Lorenzi, at all times relevant to this lawsuit, was employed by the IGB as a Gaming

      Operations Office. At all times relevant to this lawsuit he was acting under color of

      law. He is named in his individual capacity and, for the limited purpose of

      implementing equitable relief is named in his official capacity.

  14. Duesterhaus, at all times relevant to this lawsuit, was employed by the IGB as a Labor

      Relations Liaison. At all times relevant to this lawsuit she was acting under color of

      law. She is named in his individual capacity and, for the limited purpose of

      implementing equitable relief is named in her official capacity.
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 5 of 19 PageID #:194



      15. Hobgood, at all times relevant to this lawsuit, was employed by the IGB as a

         Senior Special Agent. At all times relevant to this lawsuit he was acting under

         color of law. He is named in his individual capacity and, for the limited purpose

         of implementing equitable relief is named in his official capacity.

                       III. Factual Allegations Relevant to All Counts
  16. Carter was a sworn law enforcement officer employed by the IGB and assigned to

  locations in Tinley Park and Des Plaines, Illinois. She was employed in that capacity

  from June 2012 to July 2017.

  17. Prior to commencing his employment with IGB, Carter had worked for various

  Illinois agencies dating back to 2001.

  18. Effective January 1, 2013 Carter was promoted to Gaming Special Agent with the

      IGB.

  19. Effective January 1, 2015 Carter was promoted to Senior Special Agent with the IGB.

  20. In 2015 Carter was assigned to the Tinley Park office of IGB.

  21. On September 28, 2015 Ward asked Carter to submit a memo regarding several cases

  that were assigned to Carter at that time.

  22. As a result of Ward’s behavior while requesting the memo from Carter, Carter

  submitted a complaint via memo to Doster.

  23. As a result of Ward’s behavior while requesting the memo from Carter, Carter

  an EEOC with Weathers and against Ward on October 1, 2015.
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 6 of 19 PageID #:195



  24. The basis of Carter’s complaint was that Ward’s behavior on September 28, 2015

      was discriminatory and harassing.

  25. As a result of her EEOC complaint, on October 6, 2015 Carter was reassigned from

      the IGB’s Tinley Park office to their Des Plaines office

  26. Aguilar was Carter’s supervisor at the Des Plaines office.

  27. On December 30, 2015 Weathers advised Carter that she had concluded her

  investigation of Carter’s EEOC complaint and had not found any substantial

  evidence of discrimination.

  28. In addition, since Ward had decided subsequent to the complaint to retire effective

  December 31, 2015, Carter was ordered to return to work at the IGB’s Tinley Park

  location and report to Sergeant Ruben Santiago effective January 4, 2016.

  29. Weathers failed to take appropriate action for the EEOC that Carter filed and instead

      sent her back to the Tinley Park, Illinois office.

  30. Prior to being reassigned to the IGB’s Tinley Park office effective January 4, 2016

  Carter had an incident with IGB employee Moore.

  31. On November 13, 2015 Carter and Moore were located at Ray O’Herron in Downer

  Grove.

  32. Carter was in need of a shoulder holster for her service weapon and had gone to

  33. Ray O’Herron to get one. It is unclear why Moore was present at O’Herron at the
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 7 of 19 PageID #:196



  same time as Carter.

  34. When Carter got out of her vehicle, Moore got out of his car and demanded that

  35. Carter tell him what had transpired between herself and Ward.

  36. After Moore demanded information regarding issues between Ward and herself

  37. Carter ignored Moore, prompting Moore to ask, “oh you’re not going to speak?”

  38. On November 16, 2015, three days after the incident at O’Herron, Moore submitted a

  39. falsified memo to his supervisor alleging that while they were at O’Herron Carter had

  intentionally opened her car door onto his and damaged it.

  40. Moore intentionally made false statements about Carter to supervisors and falsified

      official reports to the IGB about Carter’s behavior.

  41. On November 19, 2015, Aguilar requested that Carter submit a memo to him

      regarding the November 13, 2015 incident at Ray O’Herron.

  42. Carter completed the requested memo, but Aguilar requested that a second memo be

      submitted.

  43. On November 19, 2015 Carter did submit a second memo to Aguilar.

  44. Subsequent to Carter completing the memos, the IGB mounted an investigation into

      Carter.

  45. The investigation was completed by the same individual that Carter had initially

      notified of Ward’s inappropriate behavior; to whit Doster.
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 8 of 19 PageID #:197



  46. Doster completed his investigation on February 5, 2016 and the IGB determined that

      a pre-disciplinary meeting was required.

  47. Carter was notified of the pre-disciplinary hearing on March 8, 2016 and was advised

      that it would take place on March 10, 2016.

  48. Although the complaint against Carter intentionally was that she had intentionally

      opened her door onto Moore’s, the IGB notified Carter that discipline was being

      contemplated for damage to a state vehicle, conduct un becoming, falsifying

      documentation and lying to a sworn law enforcement officer regarding prior

      disciplinary record.

  49. On March 8, 2016 when she received notice of the pre-disciplinary hearing, Carter

      was pregnant, and the pregnancy was considered high-risk.

  50. On March 6, 2016 Carter’s doctor placed her on medical leave due to her high-risk

      pregnancy.

  51. On March 8, 2016 the IGB approved that medical leave.

  52. Carter’s request was granted and on March 9, 2016 Doster sent Carter a memo

      advising her that the pre-disciplinary meeting would take place when she returned to

      work.

  53. In March of 2017, Santiago completed an evaluation of Carter during her scheduled

      maternity leave, which was scheduled to conclude in May of 2017.

  54. Santiago stated in said evaluation that Carter failed to return from work dating from

      March 8, 2017.
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 9 of 19 PageID #:198



  55. Carter returned to work in May of 2017 and received a memo on May 23, 2017 by

      Doster that the pre-disciplinary meeting would take place on May 26, 2017.

  56. Doster’s May 23, 2017 memo included a new charge of disclosing confidential.

  57. The new charge stemmed from an alleged incident that happened in on September 22,

      2015. However, the new charge was not levied against Carter until after she filed her

      EEOC complaint against Ward.

  58. Way prior, on September 22, 2015, Carter and Hobgood interviewed an applicant

      together.

  59. Initially Santiago was scheduled to accompany Carter to the interview, but on the day

      the interview was scheduled Santiago called in sick.

  60. Subsequent to the interview, and without Carter’s knowledge, Hobgood told

      supervisors that Carter had disclosed a confidential Suspicious Activity Report

      (“SAR”) to the subject of the SAR.

  61. Carter had not disclosed the SAR to the subject, moreover this did not become an

      issue until after Carter had filed her EEOC grievance against Ward.

  62. Hobgood gave false information to supervisors about Carter.

  63. Duesterhaus was part of a multidisciplinary team tasked with preparing the second set

      of charges which were levied against Carter 2 years after the alleged disclosure of

      confidential information

  64. Duesterhaus participated in retaliatory disciplinary actions, which were without basis,

      against Carter.
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 10 of 19 PageID #:199



   65. When Carter returned to work in May of 2017, she sent Lorenzi a formal complaint of

      further harassment.

   66. Lorenzi was the designated EEOC officer at the time.

   67. Lorenzi failed to address the complaint of further harassment even though Carter

      worked for 3 weeks prior to her suspension pending termination.

   68. On June 1, 2017 Carter submitted her response to the IGB’s charges.

   69. On June 6, 2017 Carter was placed on suspension pending termination, with the

      termination effective July 3, 2017.

   70. On July 20, 2017 Carter filed a U.S. Equal Employment Opportunity Commission

      (the “EEOC”) Charge of Discrimination through the Illinois Department of Human

      Rights (“IDHR). [Attached as Exhibit 1].

   71. On July 21, 2017 the EEOC issued Carter a right to sue letter. [Attached as Exhibit

      2].

   72. The IDHR and EEOC have a Worksharing Agreement and on July 22, 2017 IDHR

      commenced an investigation into Carter’s charge of discrimination.

   73. The 365 (three hundred sixty-five) day expiration date for completion of the IDHR’s

      investigation was July 22, 2018.

   74. The IDHR did not complete its’ investigation by July 22, 2018 and issued Carter a

      right to sue letter on July 23, 2018. [Attached as Exhibit 3].

   75. Carter then commenced this action on October 19, 2018.

   76. Carter would have commenced this action sooner, but the IGB made a bad faith

      settlement/reinstatement offer to Carter.

   77. Carter accepted that offer verbally and the IGB retracted said offer.

                                            Count I
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 11 of 19 PageID #:200



     First Amendment retaliation as to the Individual Defendants
     78. Paragraphs 1-77 are incorporated herein.

     79. Filing a grievance against a supervisor constitutes actions that is protected by the

         First Amendment to the United States Constitution.

     80. The Individual Defendants, working collectively, have engaged in a coordinated

     attack to retaliate against Carter owing to the fact that she engaged in actions that are

         protected under the First Amendment.

     81. This retaliation from the IGB, Ostrowski, Weathers, Spizziri, Lorenzi, Doster, Ward,

         Moore, Hobgood and Duesterhaus. includes, but is not limited to:

(1) suspending her from work with no basis to do so;

(2) terminating her from work with no basis to do so;

(3) stripping her of his police powers with no basis for doing so;

(4) giving her a performance evaluation that intentionally misstates his work performance and

     that is intended to undermine his future attempts at upward advancement;

(5) submitting her to a continual investigation without any basis or merit;

     82. Each of the other Individual Defendants participated in all of the above referenced

         acts of retaliation.

     83. Had Carter not engaged in activity protected by the First Amendment the

         Retaliatory acts referenced above would not have occurred.

     84. In retaliating against Carter for speaking out on matters of public concern, the

         individual Defendants have violated his rights under the First Amendment to the

         United States Constitution.

     85. The IGB has a pattern and practice of retaliating against individuals who point

         out corruption in its operations.

     86. As a result of the violations of his rights under the First Amendment, Carter has

         sustained damages. These damages have been both monetary and non-monetary.
   Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 12 of 19 PageID #:201



       WHEREFORE, Carter respectfully requests that this Court enter judgment in her
favor and against the Individual Defendants and the IGB and provide the following relief:
       (A) Enter an order finding that Carter's rights under the First Amendment were
           violated.
       (B) Issue an order to the IGB and Ostrowski directing that all retaliatory actions
           are stricken from her personnel files.
       (C) Issue an order awarding Carter his damages to compensate her for both
           economic and non-economic damages he has sustained.
       (D) Issue an order awarding her punitive damages to the extent permitted by law.
       (E) Issue an order directing the Individual Defendants and the IGB to pay Carter's
           reasonable attorney fees associated with bringing this lawsuit.

       (F) Other relief that this Court deems appropriate under the circumstances.

Carter requests that this claim be tried by a jury
                                              Count II
Illinois Ethics Act as to IGB and Individual Defendants

       87. Paragraphs 1-86 are incorporated herein.

       88. The Ethics Act provides that it is unlawful to take "retaliatory action against a

           State employee because the State employee . . . [d]iscloses or threatens

           to disclose to a supervisor or to a public body an activity, policy or

           practice of any officer, member, State agency, or other State employee

           that the State employee reasonably believes is in violation of a law,

           rule, or regulation." 5 ILCS 430/15-10.

       89. Carters grievance constitutes actions that are protected by the Ethics Act.

       90. The Individual Defendants, working collectively, and the IGB have engaged in a

           coordinated attack to retaliate against Carter for taking actions protected by the Ethics

           Act. This retaliation includes, but is not limited to:

           (1) suspending her from work with no basis to do so;
           (2) stripping him of her police powers with no basis for doing so;
   Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 13 of 19 PageID #:202



           (3) terminating her from work without a basis to do so;
           (4) an attempt to undermine her reputation as a law enforcement officer;
           (5) giving her a performance evaluation that intentionally misstates his work
              performance and that will subsequently be used against her if and when he
              seeks work as a law enforcement officer;
           (6) submitting her to a continual investigation;
       91. Had Carter not engaged in these activities protected under the Ethics Act she

           would not have been subjected to these retaliatory actions.


       92. The IGB and the Individual Defendants all knew that he had engaged in activities

           protected by the Ethics Act.

       93. In retaliating against Carter for speaking out on matters protected by the

           Ethics Act, the IGB and the Individual Defendants have violated her rights under that

           law.

       94. As a result of the violations of her rights under the Ethics Act, Carter has

           sustained damages. These damages have been both monetary and non-monetary.

       Wherefore, Carter respectfully requests that this Court enter judgment in her favor and
against the IGB and the Individual Defendants and provide the following relief:
   A. Enter an order finding that Carter's rights under the Ethics Act were violated.
   B. Issue an order to the IGB directing that all retaliatory actions be stricken from Carter's
       personnel files.
   C. Issue an order awarding Carter his damages to compensate her for the economic
       and damages he has sustained.
   D. Issue an order awarding her punitive damages to the extent permitted by law.
   E. Issue an order directing the IGB and the Individual Defendants to pay Carter's
       reasonable attorney fees associated with bringing this lawsuit.
   F. Issue an order directing that the IGB and the Individual Defendants pay Carter
       liquidated (double) damages.
   Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 14 of 19 PageID #:203



   G. Other relief that this Court deems appropriate under the circumstances.

                                      COUNT III

       Title VII of the Civil Rights Act of 1964 as to IGB and individual defendants

       95. Paragraphs 1-94 are incorporated herein.

       96. Title VII of the Civil Rights Act of 1964 prohibits an employer from retaliating against

           an employee wo has made a charge, testified, assisted or participated in any charge of

           unlawful discrimination.

       97. Carter’s October 1, 2015 internal EEOC complaint, against Ward, to Weathers

           constitutes a charge of unlawful discrimination.

       98. The Individual Defendants, working collectively, and the IGB have engaged in a

           coordinated attack to retaliate against Carter for taking actions protected under Title 7

           of the Civil Rights Act of 1964.

             Wherefore, Carter respectfully requests that this Court enter judgment in her
favor and against the IGB and the Individual Defendants and provide the following relief:
   A. Enter an order finding that Carter's rights under the Ethics Act were violated.
   B. Issue an order to the IGB directing that all retaliatory actions be stricken from Carter's
       personnel files.
   C. Issue an order awarding Carter his damages to compensate her for the economic
       and damages he has sustained.
   D. Issue an order awarding her punitive damages to the extent permitted by law.
   E. Issue an order directing the IGB and the Individual Defendants to pay Carter's
       reasonable attorney fees associated with bringing this lawsuit.
   F. Issue an order directing that the IGB and the Individual Defendants pay Carter
       liquidated (double) damages.
   G. Other relief that this Court deems appropriate under the circumstances.



                                                      Carter requests a jury trial on all counts
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 15 of 19 PageID #:204



                                         Sameidra Carter
                                               By:
                                                      Her Attorney


                                              The Farris Law Firm
                                              Helen J. Nowels
                                              PO Box 922
                                              Griffith, IN 46319
                                              708-234-9394
                                              #6298870
                     Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 16 of 19 PageID #:205

         -                                                          -                                                                                               1
                           Ci-<ARGE OF DISCRIMINATION
               .                      .....
                                                                                                                   Cnarg:e Presented Tc.,                      lHJe-nc-,i,es) CMtge Nois',
                 ,
                                        • ! •·, - ~ o , ....,,z..._
                                     ,        ..1:,:ir,~.      ~~·           ,•                                             □   ;:-cpt,

-                                                        Illinoi s Department Of Human Rights
                                                                                                                            0   e~oc                                      440-2017 -0 5038
                                                                                                                                                                                         aria EEO':
              ..,.. ,,,.   ,V)   4h
                                                                              $!fie-:,, .:,_,.    '~~• ' •
''"                                                                                                                              1,..,.- c P"Q,'lt   '"' A;u   .:'.:c,,."f            (J,tl~ oJ 6.."J'
 Same1dra 0 . Carter
-.;:-~   ~    ....                                                                        t,:q   &.,-,. ~d / r, ;,Oe
                                                                                                                                     (630) 649•0847                                      1979
513 Highland Ave., Oa k Par~ IL 60304


Nrne:3 11 t'1e t."l'()O',"t"I l aoor Organ1utl0"\, Emptoyll'1~nf ~nc, ~                   •en.:1etth1p CO<'·nirrunre 01 S~me o, t oe.al ~              o~ m Agency n,,: I 8-entVo
O•!t:rll"tll'llt(ld "-i•m l Mc Of 01.1'4'1 '" mort UiM I two h!U u•J)v( PARifCLJI ,i,qs ()f.l;)iv i
.......
                                                                                                                                 t.i,£~~                            Plv.nf ...C ,-(.'oXJIII   'rH ~          I
 ILLINOIS GAMING BOARD
 5:r1;e1A::O-e1
                                                                                                                                   SOO or More                               (312) 814 .. 700
                                                                                          Ct!)   'S.n, .,,11 llP C0¢t
    8151 West 183.. Stree~ Suite F. Tinley Park, IL 60487


    ·-
    S~'ff'! A.c!0--11
                                                                                                                                 . .,,.___. .,. . .,. . . . I Phone N!l t~.ve.eoo.,
                                                                                           Ct) :, • ·• 11"0 .'.'1~ t '°"'




    O.SCAl~A.flON SAS£0 OH ( ~ k a:IP~te :0..1~ !
                                                                                                                                            OAfl.1~1 O,SC"l!MINA l()N TOOK Pl.i.c£

                                              0                                                                                                                                          ,_,
      □ 1IACl □ OOL()I\                               St.,t,         □ ctt1IGION                  D                                                   "'""'"t
             m □ OTMM ts-tJNJ
                        □
                        MlAWt.TION            AG£     □ 0 1$,t,SUJY
                                                                                                           ~ l lOM tONIC',iS

                                                                                           □ CENtnC !HtCMM.\T.-0,.
                                                                                                                                                                                     07•03·2017


      rnE PAATlCULNI.$ AA£ {ll ~ Q N I t»f# 4 l'liltOfd,       .::,,ch,,.,. lflt1f'11 1
                                                                                                                                                      D        COhl!NUIHC ACTIOH


       I was hired by Respondent around January 2012. My ast position was Gaming Senior Special Agent During
       my employment with Respondent, I Med an ,nternal comptaont of doscnminatoon SubseQuently. I was falsely
       accused of d amag,ng Respondent's p<openy. providing false test,mony. and lying to an agent duri ng my Job
       interview An 1nvest1gat1on was conducted and I was suspended and discharged after I retum from my
       maternity leave

       1 believe that I have been discriminated against because of my sex. female. and 1n retahahon for engagmg n
       protected actMty. ,n violation of the Title VII of the Civil Rights Act of 1964 as amended                                                                                                        1

                                                                                                                                                        ,                        .
                                                                                                                                                                                 .
                                                                                                                                                                      I


                                                                                                                                                         .JUL 2 0 ZCl7




                                                                                                            SU8'$0Rfi[0 At.0 SWC't.. ro &(r OM                 ut 1HIS (';A1(
          Jul20, 2017                                                                                       (r.lOn~   o.r ...,
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 17 of 19 PageID #:206

                                                                        2
Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 18 of 19 PageID #:207
    Case: 1:18-cv-07039 Document #: 58 Filed: 12/21/19 Page 19 of 19 PageID #:208

                                   ILLINOIS              DEPARTMENT OF

                                 •Human R ights                                                                      3
                                 -            --- Bru ce Rauner, Governor
                                                Janice Glenn , Acting Dire ctor

 July 23 , 201 8



 Sameidra D. Carter
 513 Highland Ave.
 Oak Park, IL 60304



 Re:      Charge Number: 20 l 8CR03 16
          Respondent:    Illinois Gaming Board
 Dear Ms. Carter:

 We regret to inform you that the time limitation for the Department of Human Rights (IDHR) to
 complet 1·t ·      · ·
        e s mvestigation of your charge has expired. The expiration date was July 22, 2018.

 As per th~ Illi?ois Human Rights Act, Section 7A-102(G) (Time Limit), you have the right to file
 a complamt directly with the Human Rights Commission or commence a civil action in the
 a~propriat~ st~te circuit court if the IDHR has not completed the investigation of your case
 ( either by 1ssumg a notice of substantial evidence or a notice of dismissal) within 365 days from
 the date you filed your perfected signed and notarized charge, or within any extension of that
 time to which you and the Respondent have agreed in writing. IDHR has calculated the 365 th
 day to be July 21, 2018.

If you wish to pursue your complaint, y ou must either file a complaint with the Human Rights
Commission OR commence a civil action in the appropriate state circuit court within the
90-day window period after the expiration date. We have calculated the window period for filing
your complaint or civil action to be from July 22, 2018 through October 19, 2018. If you file a
complaint outside this 90-day window period, your complaint may be dismissed. If you decide
to file a civil action in Circuit court, please notify the U.S. EEOC.

 *The Appellate Courts in Watkins v. Office of the State Public Defender,_
 III.App.3d _ _ , 976 N.E.2d 387 (1 st Dist. 2012) and Lynch v. Department of
 Transportation,_ III.App.3d _ , 979 N.E.2d 113 (4th Dist. 2012), have held that
discrimination complaints bro~ght under the Illinois Human Rights Act ("IHRA")
against the State of Illinois are:barred by the State Lawsuit 1n:1munity Act. (745_
ILCS 5/1 et seq.). Complainants are encouraged to consult with an attorney pnor
to commencing a civil action in the Circuit Court against the State of Illinois.



       100 west Randolph Street, Suite 10-100, Chicago, IL 60601, (312) 814-6200, m (866) 740-3953, Housing Line (800) 662-3942
                               222 South College Street, Room 101, Springfield, IL 62704, (217) 785-5100
                                        2309 West Main Street, Marion, IL 62959 (618) 993-7463
                                                           www .illinois.gov/dhr
